Citation Nr: 1818345	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  15-15 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from December 1959 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2018, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss was incurred in his active military service.

2.  The evidence is at least in equipoise as to whether the Veteran's currently diagnosed tinnitus was incurred in his active military service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss was incurred in his active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Resolving all doubt in the Veteran's favor, tinnitus was incurred in his active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone or speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran asserts that he has bilateral hearing loss and tinnitus, which are due to in-service noise exposure.  See, e.g., the February 2018 Board hearing transcript.  As indicated above, the record demonstrates that the Veteran served on active duty from December 1959 to December 1963.  He has asserted in-service noise exposure in the performance of his military occupational specialty (MOS) of air policeman.  Specifically, he explained that his regular duties involved patrolling the flight line; as such, he was routinely exposed to airplane noise during his four years of active duty service.  Id.  To this end, the Board observes that the Veteran's report of in-service noise exposure from airplane noise has been conceded by the RO.  See the rating decision dated November 2013.  Moreover, the Veteran's assertions of in-service noise exposure are consistent with the evidence of record, which confirms his MOS.

The Veteran was afforded a VA examination in April 2013, at which time the examiner confirmed diagnoses of tinnitus and bilateral hearing loss sufficient for VA compensation purposes.  See 38 C.F.R. § 3.385 (2017).  As to the question of nexus, the examiner concluded that the diagnosed bilateral hearing loss and tinnitus are not caused by or a result of in-service noise exposure.  The examiner explained, "[b]ased on the Veteran's report and documents in the c-file, the Veteran was exposed to hazardous noise levels while in service."  He continued, "[e]electronic hearing test conducted at discharge shows the Veteran had hearing sensitivity within normal limits at discharge.  Based on electronic hearing testing conducted at discharge it is unlikely the Veteran had hearing loss/hearing injury while in service."

In support of his claim, the Veteran recently submitted a February 2018 statement from audiologist, Dr. W.H., who stated that the Veteran "has been suffering from hearing loss and significant tinnitus for many years."  He explained, that the Veteran's discharge records showed hearing tests and thresholds for August 1963 and October 1963.  Dr. W.H. stated, "[i]t is worth noting that abnormal thresholds were found during both exams in 1963 in comparison to statistical norms for his age.  This is indicative of noise inducted hearing loss."  The examiner continued, "[e]ven with his age and possible presbyacusis, it seems unlikely that these profound thresholds would have developed in the absence of noise exposure."  He concluded, "[i]t is my professional opinion that [the Veteran's] profound hearing loss is more than likely attributable to his military service."

In multiple statements, as well as in his February 2018 Board hearing testimony, the Veteran has contended that his bilateral hearing loss and tinnitus initially began during his military service and continued thereafter.  He also submitted several internet articles and medical treatises on noise-induced hearing loss and tinnitus in support of his claims.

Thus, there is conflicting medical evidence of record concerning the question of medical nexus between current disability and military service.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

With respect to the negative nexus opinion expressed by the April 2013 VA examiner, the Board notes that the absence of evidence of a hearing disability during service is not in and of itself fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, evidence of current hearing loss and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As noted above, Dr. W.H. indicated that the Veteran's currently diagnosed bilateral hearing loss is related to his military service.  This opinion is supported by the competent assertions of the Veteran concerning his acoustic trauma sustained throughout his active duty service, and his continuing hearing loss and tinnitus symptomatology from that time.

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence of record is at least in equipoise as to whether the bilateral hearing loss and tinnitus are the result of the Veteran's military service.  The benefit-of-the-doubt rule is therefore for application as to these issues.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  The Board will resolve the reasonable doubt in the Veteran's favor and find that the evidence supports the grant of service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C. § 5107 (2012).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


